 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TVARRIA DeSHAWN COLEMAN,                             No. 2:19-cv-1897 DB P
12                          Plaintiff,
13    v.                                                   ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
14    J. BILLS, et al..
15                          Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. He alleges claims for retaliation, violation of the right to marry, and failure to protect.

19   Plaintiff states in his complaint that he did not exhaust his administrative remedies before filing

20   this action. In an order filed November 4, 2019, this court gave plaintiff an opportunity to show

21   why he should be excused from the exhaustion requirement of 42 U.S.C. § 1997e(a). (ECF No.

22   8.) In that order, this court explained the exhaustion requirement and set out the “three kinds of

23   circumstances in which an administrative remedy, although officially on the books, is not capable

24   of use to obtain relief” as described by the Supreme Court in Ross v. Blake, 136 S. Ct. 1850, 1859

25   (2016).

26          In a document filed December 20, 2019, plaintiff responded to the court’s order. (ECF No.

27   9.) Plaintiff states simply that he does not have the “evidence” to show why he failed to exhaust.

28   ////
                                                          1
 1   However, plaintiff makes no attempt to explain why he did not do so. He further states that he

 2   understands he must dismiss this action.

 3        The exhaustion requirement is mandatory. 42 U.S.C. § 1997e(a). Plaintiff concedes that he

 4   did not exhaust his administrative remedies and cannot demonstrate that those remedies were

 5   effectively unavailable to him.

 6        Accordingly, the Clerk of the Court IS HEREBY ORDERED to assign a district judge to this

 7   case; and

 8        IT IS RECOMMENDED that this action be dismissed for plaintiff’s failure to exhaust his

 9   administrative remedies.

10        These findings and recommendations will be submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, plaintiff may file written objections

13   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

14   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

15   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

16   F.2d 1153 (9th Cir. 1991).

17   Dated: December 26, 2019

18

19

20
     DLB:9
     DLB1/prisoner-civil rights/cole1897.exh fr
21

22

23

24

25

26
27

28
                                                        2
